August 31, 2007


Mr. Joel Randall Sharp
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, TX 75202-2799

Mr. Hector Antonio Canales
Canales & Simonson, P.C.
P.O. Box 5624
Corpus Christi, TX 78465-5624
Honorable Alex W. Gabert
Judge, 229th District Court
P.O. Box 726
Rio Grande City, TX 78582

RE:   Case Number:  03-1059
      Court of Appeals Number:  04-03-00424-CV
      Trial Court Number:  DC-02-223

Style:      IN RE  MERRILL LYNCH TRUST COMPANY FSB, HENRY MEDINA, AND
      MEDINA & MEDINA GROUP

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed per curiam  in
the above-referenced cause.  The Motion for Leave to File  Supplement  Brief
on the Merits is denied.   The  stay  order  issued  November  20,  2003  is
lifted.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Richard    |
|   |Barton         |
|   |Mr. Keith E.   |
|   |Hottle         |